Case: 6:17-cr-00042-CHB-HAI Doc #: 62 Filed: 05/08/20 Page: 1 of 1 - Page ID#: 189




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )     Criminal Action No. 6:17-CR-042-CHB
                                                  )
  v.                                              )
                                                  )          ORDER FOR EXPEDITED
  JASON T. CASTENIR,                              )               RESPONSE
                                                  )
         Defendant.                               )
                                      ***   ***       ***   ***
       This matter is before the Court on Defendant’s Motion to Continue Sentencing [R. 60].

Having reviewed the Motion, and the Court being otherwise sufficiently advised;

       IT IS HEREBY ORDERED that the response deadline to Defendant’s Motion to

Continue Sentencing [R. 60] SHALL BE EXPEDITED. The response of the United States

shall be filed no later than the close of business on Tuesday, May 12, 2020.

           This the 8th day of May, 2020.




                                             -1-
